771 N.W.2d 768 (2009)
BAGLEY ACQUISITION CORPORATION, Plaintiff-Appellant,
v.
HOMRICH WRECKING, INC., d/b/a Homrich, Inc., Defendant-Appellee, and
Auto Club Group, City of Detroit, Detroit Economic Growth Corporation, and State of Michigan, Defendants.
Bagley Acquisition Corporation, Plaintiff-Appellant,
v.
Homrich Wrecking, Inc., d/b/a Homrich, Inc., Defendant-Appellee, and
Auto Club Group, City of Detroit, Detroit Economic Growth Corporation, and State of Michigan, Defendants.
Docket Nos. 138930, 138931. COA Nos. 279681, 281037.
Supreme Court of Michigan.
September 11, 2009.


*769 Order
On order of the Court, the application for leave to appeal the February 19, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.